 

Exhibit 10.1

 

AMENDMENT #3 TO EMPLOYMENT AGREEMENT

 

THIS AMENDMENT #3 TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and entered
into as of March 27, 2020 (the “Effective Date”), between NTN Buzztime, Inc., a
Delaware corporation (the “Company”), and Allen Wolff, an individual
(“Executive”).

 

RECITALS

 

THE PARTIES ENTER THIS AMENDMENT on the basis of the following facts,
understandings and intentions:

 

  A. Executive commenced employment with the Company as of December 29, 2014.  
      B. The Company and Executive are parties to that certain Employment
Agreement made and entered into March 19, 2018 (the “Employment Agreement”), to
that certain Amendment #1 to Employment Agreement made and entered into
September 17, 2019 (the “1st Amendment,”) and to that certain Amendment #2 to
Employment Agreement made and entered into on January 14, 2020 (the “2nd
Amendment,” and collectively with the Employment Agreement and the 1st
Amendment, the “Existing Employment Agreement”), pursuant to which, among other
things, Executive served as the Company’s interim Chief Executive Office from
September 17, 2019 through January 13, 2020, and has been serving as the
Company’s Chief Executive Officer since January 14, 2020.         C. Executive
desires to continue employment with the Company on the terms and conditions set
forth in this Amendment.         D. The Nominating and Corporate
Governance/Compensation Committee (the “Committee”) of the Board of Directors of
the Company has determined and approved the terms of Executive’s continued
employment on the terms and conditions set forth in this Amendment.         E.
This Amendment, the Existing Employment Agreement and all related documents
referenced in the Existing Employment Agreement shall govern the employment
relationship between the Executive and the Company from and after the Effective
Date.

 

NOW, THEREFORE, in consideration of the above recitals incorporated herein and
the mutual covenants and promises contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby expressly
acknowledged, the parties agree as follows:

 

1. Base Salary Deferral. Notwithstanding anything to the contrary in the
Existing Employment Agreement, 44.615385% of all payments of Executive’s base
salary for services rendered on May 1, 2020 and through October 31, 2020 shall
be deferred, and the accumulated deferred base salary amounts shall be paid to
Executive on the earlier of October 31, 2020 or such time as the Company’s Board
of Directors determines in good faith that the Company is in the financial
position to pay such accumulated deferred salary.     2. Governing Law. This
Amendment, and all questions relating to its validity, interpretation,
performance and enforcement, as well as the legal relations hereby created
between the parties hereto, shall be governed by and construed under, and
interpreted and enforced in accordance with, the laws of the State of
California, notwithstanding any California or other conflict of law provision to
the contrary.     3. Severability. If any provision of this Amendment or the
application thereof is held invalid, the invalidity shall not affect other
provisions or applications of this Amendment which can be given effect without
the invalid provisions or applications and to this end the provisions of this
Amendment are declared to be severable.     4. Conflict; Agreement. Except as
modified by this Amendment, the Existing Employment Agreement, together with all
stock unit agreements, stock option agreements and other agreement for
equity-based compensation and the exhibits contemplated thereby, including the
Confidentiality and Work for Hire Agreement and Mutual Agreement to Arbitrate,
embody the entire agreement of the parties hereto respecting the matters within
its scope. If there is a conflict between the terms and conditions of this
Amendment and the Existing Employment Agreement, this Amendment shall take
precedence. Otherwise, all other terms and conditions of the Existing Employment
Agreement remain in full force and effect.     5. Counterparts. This Amendment
may be executed in any number of counterparts, each of which shall be deemed an
original as against any party whose signature appears thereon, and all of which
together shall constitute one and the same instrument. This Amendment shall
become binding when one or more counterparts hereof, individually or taken
together, shall bear the signatures of all of the parties reflected hereon as
the signatories. Photographic copies of such signed counterparts may be used in
lieu of the originals for any purpose.     6. Legal Counsel; Mutual Drafting.
Each party recognizes that this is a legally binding contract and acknowledges
and agrees that they have had the opportunity to consult with legal counsel of
their choice. Each party has cooperated in the drafting, negotiation and
preparation of this Amendment. Hence, in any construction to be made of this
Amendment, the same shall not be construed against either party on the basis of
that party being the drafter of such language. The Executive agrees and
acknowledges that he has read and understands this Amendment, is entering into
it freely and voluntarily, and has been advised to seek counsel prior to
entering into this Amendment and has had ample opportunity to do so.

 

 2 

 

 



IN WITNESS WHEREOF, the Company and the Executive have executed this Amendment
as of the first date set forth above.

 

 

“COMPANY”



        NTN Buzztime, Inc., a Delaware corporation         By: /s/ Richard
Simtob   Name: Richard Simtob   Title: Chairman of the Nominating and Corporate
Governance/Compensation Committee        

“EXECUTIVE”

          /s/ Allen Wolff     Allen Wolff

 

   

 